Citation Nr: 1230038	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  01-01 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to increased evaluations for left knee disability, evaluated as 10 percent disabling prior to October 12, 2002, 20 percent disabling from October 12, 2002, through July 2007, and 30 percent disabling from August 1, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from November 1978 to August 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In August 2005, the Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO.  A transcript of that hearing is of record.

When the case was most recently before the Board in June 2007, it was remanded for additional development.  Thereafter, jurisdiction over the case was transferred to the RO in Los Angeles, California.


REMAND

After careful review of the claims files and the Virtual VA electronic claims file, the Board finds that remand is again required, as explained below.

First, a review of the electronic claims file reflects that the Veteran underwent VA examination of the knees in May 2012.  The Disability Benefits Questionnaire prepared by the examiner includes findings pertinent to the left knee issue on appeal.  As the Veteran has not waived consideration of this evidence in the first instance by the originating agency, remand is necessary so that the originating agency can consider the evidence and prepare a supplemental statement of the case, if warranted.  See 38 C.F.R. §§ 19.31(b), 19.37(a), 20.1304(c).

Second, the record reflects that the Veteran seeks a hearing.  In correspondence dated in August 2010, he requested an informal Decision Review Officer hearing and, in September 2011, he requested a hearing.  Clarification is needed from the Veteran as to whether he seeks to testify on the left knee claim and, if so, the type of hearing he desires.

Third, a report of contact with the Veteran dated in June 2012 reflects that he, "went to the ER on 6/4/2012 for his knee."  It was noted that he wanted VA to obtain and consider these records in connection with his appeal.  VA's duty to assist includes obtaining records in Federal custody and making reasonable efforts to obtain those outstanding medical records not in Federal custody.  38 C.F.R. § 3.159(c)(1), (2).  As such, VA should undertake reasonable efforts to obtain the records identified by the Veteran.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake all appropriate action to obtain all pertinent outstanding medical records to include any VA treatment records not associated with either the paper claims files or electronic claims file and the emergency room treatment records associated with the Veteran's June 4, 2012, visit.

2.  The RO or the AMC should contact the Veteran to clarify whether he seeks a hearing on the matter on appeal and, if so, the type of hearing he desires.  The RO or the AMC should respond appropriately to any clarification received from the Veteran.

3.  The RO or the AMC should conduct any other development deemed warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified, but he has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

